Name: Commission Regulation (EEC) No 2355/89 of 31 July 1989 amending Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 Avis juridique important|31989R2355Commission Regulation (EEC) No 2355/89 of 31 July 1989 amending Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Council Regulation (EEC) No 822/87 Official Journal L 222 , 01/08/1989 P. 0060 - 0061 Finnish special edition: Chapter 3 Volume 30 P. 0044 Swedish special edition: Chapter 3 Volume 30 P. 0044 *****COMMISSION REGULATION (EEC) No 2355/89 of 31 July 1989 amending Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wines (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 38 (5), 41 (10), 42 (6) and 81 thereof, Whereas Commission Regulation (EEC) No 2721/88 (3) provides for the fixing by the Commission of the percentage of the quantities specified in the contracts which may be delivered for distillation as provided for in Article 41 of Regulation (EEC) No 822/87; whereas experience shows that in order to inform producers correctly, that percentage should be fixed even where the whole quantity specified in the contract may be delivered for distillation; Whereas certain references as regards the period during which producers must have fulfilled their obligations should be adjusted; Whereas the various administrative structures of the Member States justify an adjustment of the time limits for notification of the outcome of the procedure for approving contracts as concerning distillation provided for in Article 41 of Regulation (EEC) No 822/87; Whereas experience gained justifies the adjustment of the time limit for the notification to be made by the Member States as regards distillation under Article 41 of Regulation (EEC) No 822/87; whereas, as regards notification, the provisions of Article 12 of Regulation (EEC) No 2721/88 and those of Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations involving wine and the by-products of wine-making (4), as amended by Regulation (EEC) No 2505/88 (5), should also be brought into line; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2721/88 is hereby amended as follows: 1. The following is inserted after the third subparagraph of Article 2 (1): 'For each producer who has obtained table wine by vinifying products purchased after the latest date laid down for the submission of the production declaration, the number of hectares shall be obtained by dividing the quantity of table wine in question as set out in the records referred to in Article 13 of Commission Regulation (EEC) No 986/89 (*) by the yield referred to in the second indent of the second paragraph of Article 7 of Commission Regulation (EEC) No 441/88 (**). (*) OJ No L 106, 18. 4. 1989, p. 1. (**) OJ No L 45, 18. 2. 1988, p. 15.' 4. Article 3 (1) is replaced by the following: '1. In the case of distillation as provided for in Article 41 of Regulation (EEC) No 822/87, the Commission shall fix, in accordance with the procedure laid down in Article 83 of that Regulation, no later than one month after is has received the figures referred to in the second subparagraph of Article 12 (1), the percentage of the quantities specified in the contracts that may actually be delivered for distillation. That percentage shall be fixed at a level such that the actual quantity to be distilled does not exceed that fixed pursuant to Article 41 of Regulation (EEC) No 822/87.' 3. The first paragraph of Article 5 is replaced by the following: 'In accordance with Article 47 (1) of Regulation (EEC) No 822/87, producers who were subject during the previous wine year to the obligations referred to in Articles 35, 36 or 39 of Regulation (EEC) No 822/87 shall be entitled to benefit under the measures provided for in this Regualtion only where they submit evidence that they have complied with their obligations during the reference periods fixed in Commission Regulation (EEC) Nos 3105/88 (*) and 441/88. (*) OJ No L 277, 8. 10. 1988, p. 1.' 4. Article 6 (4) is replaced by the following: '4. The intervention agency shall notify the producer of the outcome of the approval procedure no later than: - one month after the expiry of the time limit referred to in paragraph 1 as regards distillation provided for in Articles 38 and 42 of Regulation (EEC) No 822/87; - 10 days after the Commission fixes the percentage referred to in Article 3.' 5. Article 9 (3) is replaced by the following: '3. Distillers who have not applied for the advance referred to in paragraph 1 shall be required to provide the intervention agency, before 31 December following the wine year in question, with evidence of distillation and, where appropriate, with evidence that the minimum buying-in price has been paid for the wine distilled within the time limits laid down. If evidence of payment of the price for the wine shows that the time limits laid down in Article 8 (2) have not been met but that the overrun does not exceed 30 days, the aid to be paid to the distiller shall be reduced by 20 %. No aid shall be due where the overrun exceeds 30 days.' 6. The following is inserted after the second subparagraph of Article 11 (6): 'If evidence of payment of the price for the wine shows that the time limits laid down in Article 8 (2) have not been met but that the overrun does not exceed 30 days, the aid to be paid to the fortifier shall be reduced by 20 %. No aid shall be due where the overrun exceeds 30 days.' 7. In Article 12: - the following is added to paragraph 1: 'In the case of the distillation provided for in Article 41 of Regulation (EEC) No 822/87, the Member States shall also notify the Commission, no later than one month after the expiry of the time limit laid down for the submission of contracts or distillation declarations, of the quantities of wine and fortified wine appearing therein.' - paragraph 3 is replaced by the following: '3. Together with the information referred to in Article 20 of Regulation (EEC) No 2179/83, the Member States shall in term the Commission of the quantities of wine and fortified wine distilled under the distillation operation referred to in Articles 38, 41 and 42 of Regulation (EEC) No 822/87, broken down by colour.' Article 2 This Regualtion shall enter infor force on 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 241, 1. 9. 1988, p. 88. (4) OJ No L 212, 3. 8. 1983, p. 1. (5) OJ No L 225, 15. 8. 1988, p. 14.